Per Curiam,
The main contention of appellant is that it was error to permit the witness, Deakyne, to testify in general language that the plaintiff had suffered no injury by the appropriation of five feet of his land for the purpose of widening Chestnut street without fixing in dollars and cents the value before and after the taking. In several cases it has been held that testimony of this character is admissible at least in corroboration of others who give definite figures: McTerren v. Mont Alto R. R. Co., 2 W. N. C. 40; Dawson v. Pittsburgh, 159 Pa. 317; Darlington v. Allegheny City, 189 Pa. 202; Hewitt v. Pitts., Shawmut & Northern R. R. Company, 19 Pa. Superior Ct. 304; Hill v. Oakmont Borough, 47 Pa. Superior Ct. 261. Under the facts developed at the trial the witness was entirely competent to testify at least as to the relative value, and under the authority of the cases cited it did not constitute reversible error, to do so without giving definite figures.
The other assignments are without substantial merit.
Judgment affirmed.